Detailed Action
This action is in response to application filed on 01/13/2021 which is continuation of application no. 14/959775 (now patent # US10909312 B1) filed on 12/04/2015m which claims priority to provisional application no. 62/088023 filed on 12/04/2014 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claims 1-24 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings 2a-2b, 6a-8b are objected to because images appear blurry and the text is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  4 recites the limitation "the respective participant".  There is insufficient antecedent basis for this limitation in the claim.
Claim  5 recites the limitation "the set of venues".  There is insufficient antecedent basis for this limitation in the claim.
Claim  7 recites the limitation "the respective participant".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 7, 24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 9, and 22 of U.S. Patent No. 10909312 B1  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the  limitation of claims 1-2, 7, and 24 are disclosed or and/or reads on the limitations of claims 1, 2, 9, and 22 of U.S Patent No. 109099312 B1 (see table below for claim mapping).
Present Application 
US Patent 10909312 B1
1
1
2
2
7
9
24
22


Claims 13, 14, and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 13, 14, and 15 of U.S. Patent No. 10909312 B1 in view of Hallwachs (US 2015/0363563 A1, referred tailoring the configuration parameters to deliver an interaction with respective participant based on a characteristics related the respective participant” as recited in claim 13.
However, D1 (0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142) discloses the above limitation in that D1 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and the data is provided to server or providers for further processing (0019, 0060).  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user and identity of the user.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include the teachings of D1 as noted above.  This would have obvious for the purpose of displaying only specific data to users according users locations and/or access rights. 
Present Application 
US Patent 10909312 B1
13
13
14
14
15
15




Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-4, 6-7, 9-11, 13-16, 19-22, and 24 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Hallwachs (US 2015/0363563 A1, referred herein after as D1 ). 

As per claim 1, D1 discloses, 
A method to configure a particular research program, comprising one or more templates being deployable among a plurality of human study participants and using operations performed within a computing system, the operations comprising, (D1, title, abstract, 0020, 0022 discloses using templates to collect data from various sensors/users).  
associating a template with one or more instruments including a software application of a mobile device, the one or more instruments configured to manage program data for the particular research program, (D1, 0014, 0016-0019, 0020, 0022, 0126-0133, 0135, 0140-0142 discloses downloading one or more templates into user devices, where the template includes directive, for specific patient or plurality of patients, to collect health related data from sensors, and based on the template, transmit sensor data to specific repositories, users, and/or servers (e.g. software/hardware), where D1 (0017) specifically discloses client device using templates/directives and scanning for patients sensor devices (e.g. identifying available devices capable of capturing relevant data) in order to gather patient data (e.g. project data) according to the template,  where devices may be setup by patients, administers, nurses etc. in order to collect the data for particular patient/patients).   
associating the template with one or more tools available to the computing system, the tools used to process the program data for the particular research program, (D1, 0014, 0016-0017, 0020, 0135, 0140-0142 discloses downloading one or more templates including directives, for specific patient or plurality of patients, to collect health related data from sensors using applications downloaded to users devices, and based on the template, transmit sensor data to specific repositories, users for display, and/or servers for post processing).    
associating the template with a data set definition for the particular research program, the data set definition used to define properties that manage the program data with the one or more instruments, (D1, 0014, 0016-0017, 0020, 0064, 0105-0107, 0012, 0115, 0135, 0140-0142 discloses one or more templates includes directive, policies for specific patient or plurality of patients, to collect raw health related data from specific sensors using specific applications downloaded to users devices, and based on the template, transforming raw data, and transmitting the transformed raw sensor data to specific repositories, users, and/or servers, where the data is transmitted  in secure or encrypted manner (HL7 format) based on  policies format).  
defining one or more rules of operation for the template, the rules of operation configured to apply the tools to the program data for the particular research program, (D1, 0014, 0016-0017, 0020, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses one or more templates includes directive and policies for specific patient or plurality of patients, to collect raw health related data from specific sensors using specific applications downloaded to users devices, and based on the template,  
defining a participant user interface within the template for interaction with a respective human study participant of the plurality of human study participants, wherein the participant user interface exchanges the program data with the participant in the form of 'assessments and feedback via a mobile device in the possession of the participant, in connection with the particular research program, (D1, 0126-0130 discloses SNA (e.g. mobile device) having educational templates defining/including interface to display interactive content to patients, and capture active patient participation (e.g. input) and report captured information to the patients EMR… to provide feedback.  The examiner notes that “assessments and feedback” is merely non-functional descriptive material and is therefore properly construed as mere data or display of data (which D1 noted above clearly discloses).  Additionally, see figures 26-28.).  
and outputting the template for use in the particular research program, wherein the template is deployed to the mobile device to cause output and receive input and to exchange the program data with the participant via the one or more instruments, (D1, 0014, 0016-0017, 0020, 0064, 0105-0107, 0115, 0128, 0135, 0140-0142 discloses using one or more templates and configuring directives/protocols, and saving configurations/templates/protocols for repeatable 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the one or more instruments are configured to manage the program data from interactions with the participant according to a protocol assigned to the participant from among multiple protocols defined in the template, (D1, 0014, 0016-0017, 0020, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses collecting patient data using sensors based selected templates from plurality of templates, wherein the templates/directives/protocols are assigned/downloaded to user SNA device based on electronic order received for the patient.).

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
establishing the template to deliver one or more interactions tailored to the participant as part of the particular research program, (D1, 0126-0130 discloses SNA (e.g. mobile device) having/establishing educational templates defining/including interface to display specific tailored educational/interactive content to patients, and capture active patient participation (e.g. input) and report captured information to the patients EMR… to provide feedback.  Additionally, see figures 26-28 providing display of tailored data to patients/providers and/or family members).

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the one or more rules of operation establish criteria or delivery settings for one or more assessments or interaction activities exchanged with the respective participant, (D1, 0014, 0016-0017, 0020, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that stored and used for collecting patient data, where templates includes criteria or directives for alerting medical staff based on detections of alert condition associated medical patient or educational templates defining/including interface to display interactive content (e.g. messages) to patients, and capture active patient participation and report captured information to the patients EMR… to provide feedback ).   
based on a location of the respective participant relative to a particular venue within a pre-defined set of venues, (D1, 0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses based on user location being relative to certain sensors or locations, specific data is collected (e.g. via sensors/input) and provided to server or providers for further processing.  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user.).


As per claim 6, the rejection of claim 4 further incorporated, D1 discloses,
delivering interactions tailored to the respective participant, and to characteristics of the particular venue, (D1, 0014, 0016-0017, 0019-0020, 0060, 

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the rules of operation include defining a period for interacting with the respective participant using the one or more rules of operation for the template, (D1, 0014, 0016-0017, 0020, 0027, 0064, 0105-0107, 0115, 0130-0135, 0140-0142 discloses using one or more pre-configured templates that are stored and used for collecting patient data, where templates includes criteria (e.g. run-time time schedules) or directives for analyzing data in real-time and alerting medical staff based on detections of alert condition associated medical patient, transmitting data to medical staff on periodic and/or scheduled basis.).  


As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
 wherein the template defines characteristics of the particular research program, and wherein the template is deployable for the plurality of human study participants in respective projects as part of the particular research program, (D1, 0014, 0016-0019, 0020, 0022, 0126-0133, 0135, 0140-0142  

As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
further comprising, associating the respective participant with a second participant as part of a particular research program, (D1, figure 26-28, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that are stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical professional associated with the patient based on detection of alert conditions associated medical patient that is collected using more sensors, where the analysis of data may be displayed as shown in figure 26-28 to be displayed to patients, doctors and/or other family members/providers).

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
further comprising, delivering an interaction tailored to the respective participant based on rules applied to program data obtained from an interaction with the second participant, (D1, 0126-0130 discloses SNA (e.g. mobile device) receiving, based on provider/doctor/nurse interactions/selection, educational templates defining/including interface to display interactive content to patients, and capture active patient participation (e.g. input) and report captured information to the patients EMR… to provide feedback.  The examiner notes that “assessments and feedback” is merely non-functional descriptive material and is therefore properly construed as mere data or display of data (which D1 noted above clearly discloses).  Additionally, see figures 26-28.).


As per claim 13, D1 discloses,
A method to deploy a template for use in a research program, using operations performed within a computing system of a respective human study participant, the operations comprising, (D1, 0014, 0016-0017, 0020, 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that is stored and used for collecting patient data, where templates includes criteria or directives for alerting medical staff based on detections of alert condition associated medical patient).    
obtaining the template, the template being associated with one or more instruments including a mobile device software application available to the computing system to manage program data, and the template being associated with a data set definition for the research program, (D1, 0014, 0016-0017, 0020, 0064, 0105-0107, 0012, 0115, 0135, 0140-0142 discloses one or more templates includes directive, policies for specific patient or plurality of patients, to collect raw health related data from specific sensors using specific applications downloaded to users devices, and based on the template, transforming raw data, and transmitting the transformed raw sensor data to specific repositories, users, and/or servers, where the data is transmitted  in secure or encrypted manner (HL7 format) based policies format).     
defining a plurality of configuration parameters of the one or more instruments for the research program based on the template, (D1, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical staff based on detections of alert condition associated medical patient).   
tailoring the configuration parameters to deliver an interaction with the respective participant based on characteristics related to the respective participant, (D1, 0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and the data is provided to server or providers for further 
and deploying the template to interact with the participant in connection with the research program and to perform data management activities via the one or more instruments, (D1, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0126-0135, 0140-0142 discloses using one or more pre-configured templates that stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical staff based on detections of alert condition associated medical patient that is collected using more sensors, where D1 further discloses SNA (e.g. mobile device) having educational templates defining/including interface to display interactive content to patients, and capture active patient participation and report captured information to the patients EMR… to provide feedback ).

As per claim 14, the rejection of claim 13 further incorporated, D1 discloses,
 further comprising, processing a set of program data obtained via the data management activities to create an interaction tailored for the respective participant, the activities performed based on configuration parameters in the template, (D1, figure 26-28, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that are stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical staff based on detections of alert    

As per claim 15, the rejection of claim 13 further incorporated, D1 discloses,
further comprising, selecting the template for use in the research program to perform the data management activities for the respective participant, (D1, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses selecting one or more pre-configured templates that is stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical staff based on detections of alert condition associated medical patient that collected using more sensors).  

As per claim 16, the rejection of claim 15 further incorporated, D1 discloses,
wherein the template is deployed for the respective participant and includes a set of pre-defined venues, (D1, 0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and provided to server or providers for further processing (0019, 0060).  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user and identity of the user, where 


As per claim 19, the rejection of claim 16 further incorporated, D1 discloses, 
further comprising, processing a set of program data to create one or more interactions tailored for the respective participant, the interactions being tailored to a particular venue within the pre-defined set of venues and to pre-defined participant characteristics, (D1, 0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and provided to server or providers for further processing (0019, 0060).  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user and identity of the user.).

As per claim 20, the rejection of claim 19 further incorporated, D1 discloses,
further comprising, performing the one or more interactions tailored for the respective participant based on a location of the respective participant relative to the particular venue within the pre- defined set of venues and to the pre-defined participant characteristics, (D1, 0014, 0016-0017, 0019-0020, 0060, 


As per claim 21, the rejection of claim 15 further incorporated, D1 discloses,
further comprising, associating the respective participant with a second participant as part of a particular research project, wherein the template is deployable for a plurality of human study participants in respective projects as part of the research program, (D1, figure 26-28, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that are stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical professional associated with the patient based on detection of alert conditions associated medical patient that is collected using more sensors, where the analysis of data may be displayed as shown in figure 26-28 to be displayed to patients, doctors and/or other family members/providers).    


As per claim 22, the rejection of claim 21 further incorporated, D1 discloses,
further comprising, delivering an interaction tailored to the respective participant based on rules applied to program data obtained from an interaction with the second participant, (D1, 0126-0130 discloses SNA (e.g. mobile device) receiving, based on provider/doctor/nurse interactions/selection, educational templates defining/including interface to display interactive content to patients, and capture active patient participation (e.g. input) and report captured information to the patients EMR… to provide feedback.  The examiner notes that “assessments and feedback” is merely non-functional descriptive material and is therefore properly construed as mere data or display of data (which D1 noted above clearly discloses).  Additionally, see figures 26-28.).

As per claim 24:
Claims is a system claim corresponding to method claims 1 and is of substantially same scope. 
Accordingly, claim 24 is rejected under the same rational as set forth for claim 1. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



 	Claim 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hallwachs (US 2015/0363563 A1, referred hereinafter as D1) in view of Official notice.
	
As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein the respective participant registers a new venue, (D1, 0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and provided to server or providers for further processing (0019, 0060).  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user.).
D1 fails to expressly disclose- [registering a new venue] to the set of venues. 
However, adding another listing (e.g. venue) to a set/list of venues was notoriously well known before effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include [registering a new venue] to the set of venues.  This would have obvious with predicable results of adding additional authorized locations where a user/provider is allowed to access secured or restricted data as known to one of ordinary skill in the art. 

As per claim 18, the rejection of claim 16 further incorporated, D1 disclose, 
further comprising, processing one or more rules of operation allowing the respective participant to register a new venue, (D1, 0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and provided to server or providers for further processing (0019, 0060).  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user).
D1 fails to expressly disclose – [registering a new venue] to the pre-defined set of venues.
However, adding another listing (e.g. venue) to a set/list of venues was notoriously well known before effective filing of the invention. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include [registering a new venue] to the set of venues.  This would have obvious with predicable results of adding additional authorized locations where a user/provider is allowed to access secured or restricted data as known to one of ordinary skill in the art. 

	


Claim 8, 12, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hallwachs (US 2015/0363563 A1, referred hereinafter as D1) in view of Churchill et al. (US 2010/0325207 A1, referred hereinafter as D2). 
	
As per claim 8:
The rejection of claim 7 further incorporated. 
D1 fails to expressly disclose - further comprising, associating the period for interaction with a respective participant based on a location of the respective participant relative to a particular venue.
D2 (0050-00503, 0067, 0088-0089, 0095, 0105, figure 7) discloses monitoring and storing user conditions including associating (e.g. duration) the period for interaction with a respective participant based on a location of the respective participant relative to a particular venue
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include associating the period for interaction with a respective participant based on a location of the respective participant relative to a particular venue.  This would have obvious for the purpose of using the collected data to generate predictions and/or suggestions for one or more users as disclosed by D2. 
 

As per claim 12:
The rejection of claim 11 further incorporated.
D1 fails to expressly disclose - further tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue.
D2 (0050-00503, 0067, 0088-0089, 0095, 0105, figure 7) discloses tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue.  This would have obvious for the purpose of using the collected data (e.g. location/duration data associated with one or more users) to generate predictions and/or suggestions for one or more users as disclosed by D2. 


As per claim 17, the rejection of claim 16 further incorporated, D1 discloses,
further comprising, processing a set of program data to create one or more interactions tailored for the respective participant, (D1, figure 26-28, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that are stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical staff based on detections of alert condition associated medical patient that is collected using more sensors, where the analysis of data may be   
D1 fails to expressly disclose- the interactions performed based on a location of the respective participant relative to a particular venue within the pre-defined set of venues.
D2 (0050-00503, 0067, 0088-0089, 0095, 0105, figure 7) discloses tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the interactions performed based on a location of the respective participant relative to a particular venue within the pre-defined set of venues.  This would have obvious for the purpose of using the collected data (e.g. location/duration data associated with one or more users) to generate predictions and/or suggestions for one or more users as disclosed by D2. 

As per claim 23:
The rejection of claim 22 further incorporated.
D1 fails to expressly disclose - tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue.
ailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue.  This would have obvious for the purpose of using the collected data (e.g. location/duration data associated with one or more users) to generate predictions and/or suggestions for one or more users as disclosed by D2. 

As per claim 25, the rejection of claim 24 further incorporated, D1 discloses,
the instructions further to cause operations that: associate the respective participant with a second participant as part of a particular research project, (D1, figure 26-28, 0014, 0016-0020 0027, 0064, 0105-0107, 0115, 0135, 0140-0142 discloses using one or more pre-configured templates that are stored and used for collecting patient data, where templates includes criteria or directives for scheduling data collection, and alerting medical professional associated with the patient based on detection of alert conditions associated medical patient that is collected using more sensors, where the analysis of data may be displayed as shown in figure 26-28 to be displayed to patients, doctors and/or other family members/providers). 
deliver an interaction tailored to the respective participant based on rules applied to program data obtained from an interaction with the second participant, (D1, 0126-0130 discloses SNA (e.g. mobile device) receiving, based on provider/doctor/nurse interactions/selection, educational templates defining/including interface to display interactive content to patients, and capture active patient participation (e.g. input) and report captured information to the patients EMR… to provide feedback.  The examiner notes that “assessments and feedback” is merely non-functional descriptive material and is therefore properly construed as mere data or display of data (which D1 noted above clearly discloses).  Additionally, see figures 26-28.).
and wherein the template defines characteristics of the particular research program, and wherein the template is deployable for the human study participants in respective projects as part of the particular research program, (D1, 0014, 0016-0019, 0020, 0022, 0126-0133, 0135, 0140-0142 discloses downloading one or more templates into user devices, where the template includes directive, for specific patient or plurality of patients (e.g. fairly construed as deployable to a first participant device, and also plurality of participants, where each participant may be construed as research project), to collect health related data from sensors, and based on the template, transmit sensor data to specific repositories, users, and/or servers, where D1 (0017) specifically discloses client device using templates/directives and scanning for patients  sensor devices (e.g. identifying available devices capable of capturing relevant data) in order to gather patient data (e.g. project data) according to the template,  where devices may be setup by patients, administers, nurses etc. in order to collect the data for particular  
D1 fails to expressly disclose - tailor the interaction with the respective participant based on a location of the second participant relative to a particular venue.
D2 (0050-00503, 0067, 0088-0089, 0095, 0105, figure 7) discloses tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include tailoring the interaction with the respective participant based on a location of the second participant relative to a particular venue.  This would have obvious for the purpose of using the collected data (e.g. location/duration data associated with one or more users) to generate predictions and/or suggestions for one or more users as disclosed by D2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144